ACCEPTED
                                                                                         11-18-00063-CV
                                                                            ELEVENTH COURT OF APPEALS
                                                                                      EASTLAND, TEXAS
                                                                                        3/5/2018 9:33 AM
                                                                                   SHERRY WILLIAMSON
                                                                                                  CLERK

                             Cause 11–18-00063-CV

                                       In the                           FILED IN
                                                                 11th COURT OF APPEALS
                                                                    EASTLAND, TEXAS

              Eleventh District Court of Appeals                   3/5/18 9:33:32 AM
                                                                   SHERRY WILLIAMSON
                                                                          Clerk
                                  Eastland, Texas


                                 Lee Ann Colbert,
                                     Appellant,

                                         v.

                  Brad Smith and Haley Smith, Individually
                                 and d/b/a
                        Smith Family Funeral Home,
                                     Appellees.


                             From Cause No. 12258
                In the 39th District Court, Haskell County, Texas
                     Jerry Shane Hadaway, Presiding Judge


                       NOTICE OF APPEARANCE
                                AND
                    DESIGNATION OF LEAD COUNSEL


TO THE COURT OF APPEALS:

      By this filing, which is the first document filed in this Court on behalf of the

appellees, Brad Smith and Haley Smith, Individually and d/b/a Smith Family Funeral

Home (collectively called “Smith” or the “funeral home”), Gary Bellair enters his
appearance and designates himself as the lead appellate counsel for the funeral home

under the authority of Texas Rule of Appellate 6.1(b).

                                      CRAIG, TERRILL, HALE & GRANTHAM, L.L.P.
                                      9816 Slide Rd., Suite 201
                                      Lubbock, Texas 79424
                                      Telephone: (806) 744-3232
                                      Facsimile: (806) 744-2211

                                      By: /s/ Gary Bellair
                                         GARY BELLAIR           SBN 02104000
                                           gbellair@cthglawfirm.com
                                        H. GRADY TERRILL        SBN 19792300
                                              gradyt@cthglawfirm.com
                                        TYSCOTT HAMM            SBN 24053946
                                             thamm@cthglawfirm.com

                                      ATTORNEYS FOR BRAD SMITH AND
                                           HALEY SMITH, INVIDUALLY AND D/B/A
                                           SMITH FAMILY FUNERAL HOME

                         CERTIFICATE OF SERVICE

       On 5 March 2018, the undersigned electronically served this document, by and
through the electronic–filing manager, on the following attorney whose email address
is on file with said manager:

Bart Behr
 bart@behrlawfirm.com
Behr Law Firm
13501 Ranch Rd. 12, Ste. 108
Wimberly, TX 78676

Attorney for Lee Ann Colbert

                                            /s/ Gary Bellair
                                                 Of the Firm